DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains fewer than 50 words.  Between 50 to 150 words is allowed.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: please also insert the US patent number and publication date after the serial number 16/536,275.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: based on the written description rejection (112(a) below, the Specification lacks antecedent basis for “urea” being a “toxin”, “the cathode configured for contact with the dialysis fluid”, “battery operated source of voltage” and “a patient in bed”.
Priority
This application repeats a substantial portion of prior Application No. 16/536,275, and adds disclosure not presented in the prior application based on the recited claims therein. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claim 35 is objected to because of the following informalities:  the limitation “the system for removing toxins” should be rewritten as “the system” for consistency with other recitations of this limitation.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  the limitation “fitable” should be rewritten as “fittable”.  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  the limitation “the nanostructured photo-electrochemical anode” should be rewritten as “the photo-electrochemical anode” for consistency with other recitations of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 32, 39, 40, 45, 46 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 31 recites the limitation “converting the toxins in the dialysis fluid into oxidation products through a photo-electrochemical reaction”.  However, it is not clear from the instant Specification that the “toxins” turn into “oxidation products” using “a photo-electrochemical reaction” because it is never explicitly defined that “urea” itself is a “toxin” in the Specification.  Rather, the Specification terms “urea and other small toxins”, never that “urea is a toxin”.  Thus, the Examiner considers the use of “toxins” in place of “urea” and the oxidation process it undergoes to be new matter, so the claims do not meet the written description requirement.  Dependent Claim 32 recites the limitation that “the toxins comprise urea” which is new matter for the same reasons expressed above.  Claims 45 & 46 have the same issues as well.
Claim 34 recites the limitation “wherein the cathode is configured for contact with the dialysis fluid”, but it is never explicitly recited in the Specification that the cathode comes into contact with the dialysis fluid.  It is also not clear if it is implicitly in contact with the dialysis fluid based on the Drawings or the language used in the Specification.
Claim 39 recites the limitation “battery operated source of electrical voltage”, however it is never explicitly recited in the Specification that the “source of electrical voltage” is “battery operated”.  The Examiner finds this to be new matter.
Claim 40 recites “receiving a patient in bed”, however it is never recited in the Specification that the “system” is applied to “a patient in bed”.  There is no mention of “bed” anywhere in the Specification.  The Examiner finds this to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 45 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “toxins” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “toxins” as on line 1 of the claim, or if this is a different limitation altogether.  Examiner interprets it to be the same.
Claim 45 recites the limitation “toxins” on line 8 of the claim.  It is not clear if this limitation is the same limitation as “toxins” as on line 1 of the claim, or if this is a different limitation altogether.  Examiner interprets it to be the same.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 35, 36, 41, 42 & 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,973,971. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 10,973,971, (referred to as ‘971), discloses:
Claim 31: A system for regenerating a dialysis fluid, comprising: a nanostructured photo-electrochemical anode; a source of light configured to illuminate the photo-electrochemical anode; and a cathode that is permeable to oxygen provided to the dialysis fluid and non-permeable to a liquid of the dialysis fluid, wherein the photo-electrochemical anode is configured to regenerate the dialysis fluid by converting urea into CO2, N2 and H2O through a photo- electrochemical reaction, (See Claim 1 of ‘971).
Claim 1 of ‘971 does not explicitly disclose “removing toxins from dialysis fluid” or “converting toxins in the dialysis fluid into oxidation products”.
However, the Specification (disclosure) of ‘971 discloses that “removing toxins from dialysis fluid” is a form of “regenerating a dialysis fluid”, (See column 1, lines 35-37 and See column 3, lines 22-29, ‘971), and that “converting toxins in the dialysis fluid into oxidation products” is a form of “converting urea into CO2, N2 and H2O”, (See column 1, lines 35-37 and See column 3, lines 22-29, ‘971).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Claim 1 of ‘971 by incorporating “removing toxins from dialysis fluid” and “converting toxins in the dialysis fluid into oxidation products” as in the Specification (disclosure) of ‘971 because “dialysate…is a fluid that helps remove the unwanted waste products (e.g. urea) from patient’s blood”, (See column 1, lines 35-37, ‘971), “therefore eliminating or at least limiting a need for adding fresh dialysate to the process” for “dialysis-fluid regeneration”, (See column 2, lines 5-7, ‘971), and “as a result, consumption of the dialysate is reduced…in comparison with conventional dialysis”, (See column 5, lines 45-51, ‘971).
Claim 32: The system of claim 31, wherein the toxins comprise urea, and wherein the oxidation products comprise CO2, N2 and H2O, (See Claim 1 of ‘971).
Claim 33: The system of claim 31, wherein the photo-electrochemical anode is configured for contact with the dialysis fluid, (See Claim 1 of ‘971).
Claim 35: The system of claim 31, wherein the system for removing toxins is a kidney dialysis system, (See Claims 1 & 3 of ‘971).
Claim 36: The system of claim 35, wherein the system is portable or wearable, (See Claims 1 & 7 of ‘971).
Claim 41: The system of claim 31, wherein the cathode is an air-breathable cathode, (See Claims 1 & 10 of ‘971).
Claim 42: The system of claim 41, wherein the cathode comprises a platinum-coated carbon cloth, (See Claims 1 & 10-12 of ‘971).
Claim 44: The system of claim 31, wherein the photo-electrochemical anode, the source of light, and the cathode are parts of one toxin removal cell, and wherein the system comprises a plurality of additional toxin removal cells, (See Claims 1 & 9 of ‘971).
Claims 45-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,894,118. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 10,894,118, (referred to as ‘118), discloses:
Claim 45: A method for regenerating a dialysis fluid, the method comprising: flowing the dialysis fluid between a photo-electrochemical anode and a cathode of a dialysis system, wherein the photo-electrochemical anode comprises a plurality of nanostructures, and wherein the cathode is permeable to oxygen provided to the dialysis fluid and non-permeable to a liquid of the dialysis fluid; illuminating the photo-electrochemical anode with a source of light; flowing the oxygen through the cathode toward the dialysis fluid; and c converting urea into CO2, N2 and H2O through a photo- electrochemical reaction, (See Claim 1 of ‘118).
Claim 1 of ‘118 does not explicitly disclose “removing toxins from dialysis fluid” or “converting toxins in the dialysis fluid into oxidation products”.
However, the Specification (disclosure) of ‘118 discloses that “removing toxins from dialysis fluid” is a form of “regenerating a dialysis fluid”, (See column 1, lines 35-37 and See column 3, lines 21-28, ‘118), and that “converting toxins in the dialysis fluid into oxidation products” is a form of “converting urea into CO2, N2 and H2O”, (See column 1, lines 35-37 and See column 3, lines 21-28, ‘118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Claim 1 of ‘118 by incorporating “removing toxins from dialysis fluid” and “converting toxins in the dialysis fluid into oxidation products” as in the Specification (disclosure) of ‘118 because “dialysate…is a fluid that helps remove the unwanted waste products (e.g. urea) from patient’s blood”, (See column 1, lines 35-37, ‘118), “therefore eliminating or at least limiting a need for adding fresh dialysate to the process” for “dialysis-fluid regeneration”, (See column 2, lines 5-7, ‘118), and “as a result, consumption of the dialysate is reduced…in comparison with conventional dialysis”, (See column 5, lines 44-49, ‘118).
Claim 46: The method of claim 45, wherein the toxins comprise urea, and wherein the oxidation products comprise CO2, N2 and H2O, (See Claim 1 of ‘118).
Claim 47: The method of claim 45, further comprising recirculating the dialysis fluid within the dialysis system, (See Claim 2 of ‘118).
Claim 48: The method of claim 45, wherein the dialysis system is a kidney dialysis system, (See Claims 1 & 18 of ‘118).
Claim 49: The method of claim 48, wherein the dialysis system is portable or wearable, (See Claims 1-3 or Claims 1, 2 & 4 of ‘118).
Claim 50: The method of claim 45, further comprising: coupling a positive voltage to the photo-electrochemical anode; and coupling a negative voltage to the cathode, (See Claims 1, 2 & 6 of ‘118).
Claim 51: The method of claim 45, wherein the plurality of nanostructures comprise TiO2 nanowires, (See Claims 1 & 13 of ‘118).
Claim 52: The method of claim 45, wherein the cathode is an air-permeable cathode, (Claims 1 & 14 of ‘118).
Claim 53: The method of claim 52, wherein flowing the oxygen through the cathode toward the dialysis fluid comprises flowing ambient air through the cathode, (See Claims 1, 14 & 15 of ‘118).
Claim 54: The method of claim 45, further comprising: flowing the dialysis fluid through a radical scavenger; and removing chlorine from the dialysis fluid in the radical scavenger, (See Claims 1 & 16 of ‘118).
Claim 55: The method of claim 45, wherein the source of light comprises an array of light emitting diodes (LEDs), (See Claims 1 & 8 of ‘118).
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  this application is a child case of parent case SN 16/536,275 and its claimed subject matter is analogous with both SN 16/536,275 and related case SN 16/536,277.  After conducting a search of the prior art in the relevant fields of endeavor, the Examiner concludes that the claimed subject matter regarding independent Claims 31 & 45 in this application would be allowable over the closest prior art including Cooper et al., (“Cooper”, US 2014/0272183), Fulkerson et al., (“Fulkerson”, US 2014/0138294), and Simonis, (US 2013/0240361), because these references do not disclose “a cathode that is permeable to air or oxygen and non-permeable to a liquid” in the field of “removing toxins from dialysis fluid”.  However, Applicant has issues to resolve regarding the claims as indicated in the 112 rejection section above and double patenting rejection section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779